Citation Nr: 1009212	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-12 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1972 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for the 
claimed disabilities.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during active 
service or within one year of service and is not shown to 
have developed as a result of an established event, injury, 
or disease during active service.

2.  Tinnitus was not manifest during active service and is 
not shown to have developed as a result of an established 
event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may an organic disease 
of the nervous system (sensorineural hearing loss) be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2007 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In that regard, the Veteran received full notice 
regarding his claims for service connection.

The Veteran's service treatment records, VA treatment 
records, and VA authorized examination report have been 
associated with the claims file.  The Board specifically 
notes that the Veteran was afforded a VA examination with 
respect to his hearing loss and tinnitus in July 2007.  38 
C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the relevant medical facts and principles; and, to the extent 
possible, provides an opinion with respect to the etiology of 
the Veteran's hearing loss and tinnitus.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).  In addition, certain chronic diseases, 
including sensorineural hearing loss, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Section 3.385 of Title 38, Code of Federal Regulations does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  The threshold for normal 
hearing is zero decibels to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.

Service treatment records are negative for any complaints, 
treatment, or diagnoses of hearing loss or tinnitus.  The 
Veteran underwent an enlistment examination in January 1972.  
He denied any prior history of ear trouble or hearing loss, 
and indicated his health to be "good."  On examination, 
puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NR
5
LEFT
10
5
5
NR
5

The Veteran was diagnosed with otitis externa in January 
1973.  Service treatment records also include a graphical 
audiogram dated April 1975.  However, the Board may not 
interpret graphical representations of audiometric data.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The records do 
not include audiometric data recorded at separation.

The Veteran was afforded a VA examination in July 2007.  The 
claims file was reviewed by the examiner.  The Veteran 
reported a history of noise exposure as a shipfitter in 
service.  He had post-service occupational noise exposure as 
a truck driver, and denied any recreational noise exposure.  
He complained of current hearing loss and tinnitus.  His 
situation of greatest difficulty was understanding 
conversation.  He described his tinnitus as bilateral and 
constant, and stated that onset occurred while he was in the 
service aboard ship.  On examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
25
45
LEFT
5
15
15
55
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent the left ear.  The 
examiner diagnosed tinnitus, normal to moderate sensorineural 
hearing loss in the right ear, and normal to moderately 
severe sensorineural hearing loss in the left ear.  However, 
the examiner concluded that hearing loss and tinnitus were 
less likely than not related to service.  The Veteran's 
entrance examination showed normal hearing, and the April 
1975 periodic hearing test documented normal hearing 9 months 
prior to separation.  The examiner noted that the Veteran's 
military occupational specialty (MOS) likely exposed him to 
noise, but the degree and how often is left to speculation.  
The examiner also noted no clear evidence of combat service.  
Furthermore, there were no complaints of tinnitus in the 
service treatment records.  The examiner also noted that the 
Veteran filed a claim for service connection in 2002, but 
that hearing loss and tinnitus were not listed as health 
problems in the claim.  In conjunction with the Veteran's 
history of post-service occupational noise exposure, he was 
not 50 percent or more certain that the claimed disabilities 
were related to service.

The Veteran submitted a statement along with his claim in 
February 2007.  He stated that, in his capacity as a 
shipfitter, he had constant exposure to welding, grinding, 
and hammering aboard ship.  He also stated that he had no 
post-military noise exposure, and that he had experienced 
tinnitus ever since he was aboard ship in the Navy.  In his 
April 2008 substantive appeal, the Veteran stated that he had 
had hearing loss and tinnitus since he was in the service. 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that 
must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 
This would include weighing the absence of contemporary 
medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony 
may be heard and considered') and credibility ('a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted')).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Federal Circuit set forth a 
two-step analysis to evaluate the competency of lay evidence.  
The Board must first determine whether the disability is the 
type of injury for which lay evidence is competent evidence.  
If so, the Board must weigh that evidence against the other 
evidence of record-including, if the Board so chooses, the 
fact that the Veteran has not provided any in-service record 
documenting his claimed injury-to determine whether to grant 
service connection.  See Robinson v. Shinseki, 312 Fed. App. 
336 (2009).

Here, the Board notes that the Veteran is competent to report 
that he has had difficulty hearing and abnormal sounds in his 
ears since service.  However, the Veteran has not 
demonstrated the medical knowledge required to establish an 
etiological nexus between his hearing loss or tinnitus and 
in-service noise exposure.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Therefore, although the statements of the Veteran 
offered in support of his claim have been given full 
consideration by the Board to include his description of in-
service noise exposure (see, e.g., 38 U.S.C.A. § 1154(a)), 
they are not considered competent medical evidence and do not 
serve to establish a medical nexus between these claimed 
disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are 
offered as evidence of continuity of symptomatology, the 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
See Buchanan v. Nicholson, supra.  As noted, in adjudicating 
his claims, the Board must evaluate the Veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, 
competency of evidence differs from weight and credibility.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that he did 
not complain of hearing loss or tinnitus in service, was 
shown to have "normal hearing" in service as described by 
the July 2007 VA examiner, and in fact not shown to have 
diagnoses of hearing loss and tinnitus until decades after 
service, weighs heavily against the claim he now makes that 
he has had problems ever since service.  The Board is not 
holding that corroboration is required.  Rather, the Board 
finds his assertions to be less credible than the normal 
contemporaneous records.  The Board notes that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology. However, with respect to a merits review, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  As such, the Board finds that 
the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Furthermore, as noted, no competent evidence of record 
causally relates any hearing loss and tinnitus to active 
service.  Specifically, no medical examiner or treating 
physician has established or suggested a medical nexus 
between the Veteran's diagnoses and active duty.

Based on the evidence of record, the Board finds that service 
connection for hearing loss and tinnitus is not warranted.  
The Veteran has current hearing loss and tinnitus 
disabilities.  However, service treatment records contain no 
findings relating to hearing loss or tinnitus.  Although the 
Veteran later stated that he experienced hearing loss and 
tinnitus during service, the Board finds the service 
treatment records in this case to be of greater probative 
value.  As these records were generated with a view towards 
ascertaining the Veteran's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997).  Moreover, the VA examiner in this 
case concluded that current hearing loss and tinnitus were 
not likely related to service, based on the normal findings 
during service and the existence of post-service noise 
exposure.  There is no other competent medical evidence 
linking the Veteran's hearing loss or tinnitus to in-service 
noise exposure.  Therefore, service connection for bilateral 
hearing loss and tinnitus is not warranted.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has bilateral hearing loss or tinnitus etiologically 
related to active service.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's 
claims.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


